 

PURCHASE AND SALE AGREEMENT

 

by and between

 

HEMISPHERX BIOPHARMA, INC.,

a Delaware corporation

 

as Seller

 

and

 

ACELLORIES, LLC,

a New Jersey limited liability company

 

as Purchaser

 

For the sale and purchase of the following Property:

Block 597.06, Lot 3

5 Jules Lane, New Brunswick, New Jersey

 

Date: September 11, 2017

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made this 11th day of
September, 2017, by and between HEMISPHERX BIOPHARMA, INC., a Delaware
corporation (the “Seller”), and ACELLORIES, LLC, a New Jersey limited liability
company (the “Purchaser”).

 

WITNESSETH:

 

In consideration of the mutual covenants and agreements set forth herein the
parties hereto do hereby agree as follows:

 

ARTICLE I. SALE OF PROPERTY

 

Seller agrees to sell, transfer and assign and Purchaser agrees to purchase,
accept and assume, subject to the terms and conditions stated herein, all of
Seller’s right, title and interest in and to the following (herein collectively
called the “Property”):

 

1.1 Real Property. Those certain parcels of real estate located in New Jersey
and described in Exhibit A attached hereto and incorporated herein by this
reference, together with all buildings, improvements and fixtures located
thereon and all rights, privileges and appurtenances pertaining thereto,
including all of Seller’s right, title and interest in and to all rights-of-way,
open or proposed streets, alleys, easements, strips or gores of land adjacent
thereto (herein collectively called the “Real Property”); and     1.2 Personal
Property. All furniture, personal property, machinery, apparatus, and equipment
currently used in the operation, repair and maintenance of the Land and
Improvements and situated thereon (collectively, the “Personal Property”),
listed on the inventory attached hereto as Exhibit B-1 (herein collectively
called the “Personal Property”). The Personal Property to be conveyed is subject
to depletions, replacements and additions in the ordinary course of Seller’s
business; and     1.3 Other Property Rights. If and to the extent assignable by
Seller, (i) all service, supply, maintenance and utility agreements described in
Exhibit B-2 attached hereto and incorporated herein by this reference (all of
the foregoing being herein collectively called the “Contracts”), and (ii) to the
extent that the same have been obtained by Seller prior to the Closing (as
defined in Section 5.1), any licenses, permits and other written authorizations
necessary for the use, operation or ownership of the Real Property or Personal
Property (the rights and interests of Seller described in clauses (a) through
(b) hereinabove being herein collectively called the “Other Property Rights”).

 

  -1- 

 

 

ARTICLE II. PURCHASE PRICE AND DEPOSIT

 

2.1 The total purchase price to be paid by Purchaser for the purchase of the
Property is the sum of ONE MILLION FIFTY THOUSAND AND 00/100 DOLLARS
($1,050,000) (the “Purchase Price”). The Purchase Price, subject to the
prorations and adjustments set forth in ARTICLE IV or as otherwise provided
under this Agreement, plus any other amounts required to be paid by Purchaser at
Closing, less a credit for the Deposit (as defined in Section 2.2) shall be paid
to Seller by Purchaser on the Closing Date in immediately available funds by
wire transfer as more particularly set forth in Section 5.2.     2.2 The date
both parties have received a fully executed Agreement shall be the “Effective
Date”. Purchaser shall deposit with McCarter & English, LLP (the “Escrow
Holder”), at Escrow Holder’s office located at Four Gateway Center, 100 Mulberry
Street, Newark, New Jersey 07102, funds in the amount of $63,000, to be
delivered by wire transfer simultaneously with Purchaser’s execution and
delivery of this Agreement (the “Deposit”). The Deposit shall be held by the
Escrow Holder in a non-interest bearing account. Except as otherwise provided in
this Agreement, the Deposit shall be paid over by Escrow Holder (i) to Seller
after the expiration of the Due Diligence Period; or (ii) to Purchaser upon
either a permitted termination of this Agreement as provided herein or upon the
demand of Purchaser upon Seller’s default hereunder provided same is not in
dispute.     2.3 Mortgage Contingency.

 

  (a) Purchaser’s obligations under this Agreement are contingent upon Purchaser
obtaining a commitment from an institutional lender of Purchaser’s choosing for
a mortgage loan in the amount up to $945,000.00 (the “Mortgage Amount”) at the
prevailing market interest rate and terms. Purchaser shall submit an application
for the mortgage loan within fourteen (14) days of the Effective Date, and shall
supply Seller with a true redacted copy of such application no later than three
(3) business days after Purchaser has submitted its application. Purchaser shall
deliver to Seller a true copy of either the mortgage commitment or the rejection
of the mortgage loan within five (5) business days of Purchaser’s receipt of
same.         (b) In the event Purchaser, despite its reasonable efforts, is
unable to obtain a mortgage commitment for the Mortgage Amount within sixty-five
(65) days of the Effective Date (the “Mortgage Contingency Expiration Date”),
Purchaser shall have the right, by written notice given to Seller no later than
5:00 p.m. on or before the Mortgage Contingency Expiration Date, to declare this
Agreement null and void, in which event the Escrow Agent shall return to
Purchaser the Deposit, and thereupon, neither party shall have any further claim
or demand against the other by reason hereof, except for those provisions which
expressly survive the termination of this Agreement. In the event Purchaser (i)
delivers to Seller a mortgage commitment for the mortgage loan prior to the
Mortgage Contingency Expiration Date, or (ii) fails to deliver notice of its
termination of this Agreement by 5:00 p.m. on or before the expiration of the
Mortgage Contingency Expiration Date, the contingency as provided in Section 2.3
shall be deemed satisfied.

 

  -2- 

 

 

ARTICLE III. TITLE MATTERS

 

3.1 Title to the Property. At Closing, Seller shall convey to Purchaser by
bargain and sale deed, with covenants against grantor’s acts (the “Deed”), fee
simple title to the Property, insurable at regular rates by a title insurance
company licensed to do business in the State of New Jersey, subject to the
following liens, easements, restrictions, conditions or other encumbrances
(hereinafter referred to as the “Permitted Encumbrances”):

 

  (a) Such liens, easements, restrictions, conditions or other encumbrances as
are listed in Exhibit C attached hereto and incorporated herein by this
reference;         (b) General real estate taxes for the year of Closing which
are not yet due and payable (subject to adjustment provided in Section 4.1);    
    (c) Liens for municipal betterments which are assessed after the Effective
Date;         (d) Zoning regulations and municipal building restrictions, and
all other laws, ordinances, regulations and restrictions of any duly constituted
public authority enacted prior to the Closing Date provided the current use of
the Property complies with same;         (e) Such state of facts as an accurate
survey or a physical inspection of the Property may disclose provided such facts
do not render title unmarketable;         (f) Other covenants, easements and
restrictions which do not materially and adversely affect the use of the
Property as permitted by zoning and related ordinances and laws on the date
hereof, as well as grants to utility and/or power companies, the rights of the
public in sidewalks and abutting public rights-of-way, and easements given to
the public for water course maintenance, slope rights or sight rights;        
(g) Standard exceptions set forth in the form of title insurance policy of the
title insurance company selected by Purchaser; and         (h) Any other matter
which would constitute a Title Objection (as defined in Section 3.2) that
Purchaser does not waive pursuant to the following subsections, provided that a
nationally recognized title insurance company authorized to do business in New
Jersey agrees (either at normal rates to be paid by Purchaser or at a special
rate to be paid by Seller) that it will insure title free of such Title
Objection or with affirmative insurance against the enforcement of such Title
Objection against the Property.

 

  -3- 

 

 

3.2 Title Objections. Purchaser covenants and agrees to promptly obtain a
commitment for title insurance (the “Commitment”) from a reputable title
insurance company authorized to do business in the State of New Jersey, and
shall deliver to Seller within thirty (30) days of the Effective Date a copy of
the Commitment. In the event the title company selected by Purchaser to insure
its interest in the Property shall report to Purchaser any objection to title
other than the Permitted Encumbrances which is unacceptable to Purchaser (a
“Title Objection”), Purchaser shall notify Seller of any such Title Objection at
the time of Purchaser’s delivery of a copy of the Commitment to Seller.     3.3
Curing Title Objections. If Purchaser notifies Seller, as herein provided, of a
Title Objection, Seller shall elect, upon delivery of written notice to
Purchaser within ten (10) business days after receipt of notification from
Purchaser of a Title Objection, whether to cure such Title Objection. Seller
shall have the right, at its sole election, to adjourn the Closing Date one or
more times, for a period or periods not in excess of sixty (60) days in the
aggregate, to enable Seller to convey title to the Property without such Title
Objection. If Seller does not so elect to cure such Title Objection, or if
having elected to cure such Title Objection Seller is unable to convey title
subject to and in accordance with the provisions of this Agreement, Purchaser
may either (i) terminate this Agreement by written notice to the Seller on or
after the latter of the Closing Date or any adjournment by Seller, in which
event this Agreement shall become void and of no further effect, the Deposit
shall be immediately returned to Purchaser, and thereupon neither party shall
have any further obligations of any nature to the other hereunder or by reason
hereof, or (ii) upon notice to Seller, accept such title as Seller can convey
without reduction of the Purchase Price or any credit or allowance on account
thereof.     3.4 Satisfaction of Liens at Closing. If at the Closing Date there
may be any liens or mortgages which Seller has agreed to discharge, Seller shall
use all or any portion of the Purchase Price payable at the Closing to satisfy
the same.

 

ARTICLE IV. ADJUSTMENTS AND PRORATIONS

 

The following adjustments and prorations shall be made at Closing:

 

4.1 Taxes. Real estate, sewer taxes and personal property taxes shall be
prorated for the calendar year in which the Closing occurs, regardless of the
year for which such taxes are assessed. Such proration shall be calculated based
upon the actual number of days in such calendar year, with Seller being
responsible for that portion of such calendar year occurring prior to midnight
of the day prior to the Closing Date and Purchaser being responsible for that
portion of such calendar year occurring after midnight of the day prior to the
Closing Date. If the real estate, sewer and/or personal property tax rate and
assessments have not been set for the calendar year in which the Closing occurs,
then the proration of such taxes shall be based upon the rate and assessments
for the preceding calendar year, and such proration shall be adjusted between
Seller and Purchaser upon presentation of written evidence that the actual taxes
paid for the calendar year in which the Closing occurs differ from the amounts
used at Closing and in accordance with the provisions of Section 4.6. Seller
shall pay all installments of special assessments due and payable prior to the
Closing Date and Purchaser shall pay all installments of special assessments due
and payable on and after the Closing Date.

 



  -4- 

 



 



4.2 Other Property Operating Expenses. Operating expenses for the Property shall
be prorated as of midnight of the day prior to the Closing Date. Seller shall
pay all utility charges and other operating expenses attributable to the
Property to, but not including the Closing Date and Purchaser shall pay all
utility charges and other operating expenses attributable to the Property on or
after the Closing Date. To the extent that the amount of actual consumption of
any utility services is not determined prior to the Closing Date, a proration
shall be made at Closing based on the last available reading and post-closing
adjustments between Purchaser and Seller shall be made within twenty (20) days
of the date that actual consumption for such pre-closing period is determined,
which obligation shall survive the Closing and not be merged therein. Seller
shall not assign to Purchaser any deposits which Seller has with any of the
utility services or companies servicing the Property. Purchaser shall arrange
with such services and companies to have accounts opened in Purchaser’s name
beginning at 12:01 a.m. on the Closing Date.     4.3 [INTENTIONALLY OMITTED]    
4.4 Closing Costs. Seller shall pay the New Jersey realty transfer fee or permit
a credit therefor against the Purchase Price (other than the “mansion” tax, or
other transfer tax specifically imposed on grantees under N.J.S.A. 46:15-7.2,
et. seq., if any, applicable to the Property, which shall be the responsibility
of Purchaser), and any recording fees associated with any discharge documents
relating to mortgages and/or liens that Seller is a satisfying pursuant to the
terms hereof. Except as expressly provided to the contrary in this Agreement,
Purchaser shall pay all costs and expenses associated with the transaction
contemplated by this Agreement (the “Transaction”), including, without
limitation, all costs and expenses for its survey and title policy. The
obligations of the parties under this Section 4.4 shall survive the Closing (and
not be merged therein) or any earlier termination of this Agreement.     4.5
Apportionment Credit. In the event the apportionments to be made at the Closing
result in a credit balance (a) to Purchaser, such sum shall be paid (at Seller’s
option) at the Closing by giving Purchaser a credit against the Purchase Price
in the amount of such credit balance, or (b) to Seller, Purchaser shall pay the
amount thereof to Seller at the Closing by wire transfer of immediately
available funds to the account or accounts to be designated by Seller for the
payment of the Purchase Price. Any matters whose proration is not specifically
covered in this Agreement shall be prorated in accordance with customary
procedure in the county where the Property is located.     4.6 Delayed
Adjustment; Delivery of Operating and Other Financial Statements. If at any time
following the Closing Date, the amount of an item listed in any section of this
Article IV shall prove to be incorrect (whether as a result in an error in
calculation or a lack of complete and accurate information as of the Closing),
the party in whose favor the error was made shall promptly pay to the other
party the sum necessary to correct such error upon receipt of proof of such
error, provided that such proof is delivered to the party from whom payment is
requested on or before six (6) months after Closing (such period being referred
to herein as the “Post Closing Adjustment Period”). In order to enable Seller to
determine whether any such delayed adjustment is necessary, Purchaser shall
provide to Seller current operating and financial statements for the Property no
later than the date one (1) month prior to the expiration of the Post-Closing
Adjustment Period. The provisions of this Section 4.6 shall survive the Closing
and not be merged therein.

 

  -5- 

 

 

ARTICLE V. CLOSING

 

Purchaser and Seller hereby agree that the Transaction shall be consummated as
follows:

 

5.1 Closing Date. Subject to Purchaser’s right to extend the Closing as provided
in this Agreement, the Transaction shall close (the “Closing”) within fifteen
(15) days from the later of the (a) expiration of the Due Diligence Period; or
(b) satisfaction of the Mortgage Contingency (the “Closing Date”), or such
earlier date as the parties may mutually agree. Purchaser and Seller shall
conduct a “pre-closing” at 10:00 a.m. Eastern Time on the last business day
prior to the Closing Date at the offices of Seller’s attorney in Newark, New
Jersey with title transfer and payment of the Purchase Price to be completed on
the Closing Date as set forth in Section 5.2. Time is of the essence with
respect to the Closing Date. Notwithstanding the foregoing, Purchaser shall have
the right to extend the Closing Date for one period not to exceed five (5)
business days. In the event Purchaser wishes to extend the Closing Date as
provided above, Purchaser shall deliver written notice to Seller on or before
the date which is five (5) days prior to the originally scheduled Closing Date
which notice shall set forth the new date selected by Purchaser for the Closing
(the “New Closing Date”). The New Closing Date must be within five (5) business
days of the Closing Date. In the event Purchaser fails to deliver the written
notice requesting the extension to the Closing Date as provided above, Purchaser
shall be deemed to have waived its right to extend the Closing Date. Time is of
the essence with respect to the New Closing Date     5.2 Title Transfer and
Payment of Purchase Price. Provided all conditions precedent to Seller’s
obligations hereunder have been satisfied, Seller agrees to convey title to the
Real Property to Purchaser upon confirmation of receipt of the Purchase Price as
set forth below. Provided all conditions precedent to Purchaser’s obligations
hereunder have been satisfied, Purchaser agrees to pay the amount specified in
Section 0 by timely delivering the same to Seller no later than 1:00 p.m.
Eastern Time on the Closing Date.     5.3 Seller’s Closing Deliveries. At the
Closing, Seller shall deliver or cause to be delivered the following:

 

  (a) Deed. The Deed in the form of Exhibit D attached hereto and incorporated
herein by this reference duly executed by Seller.         (b) Bill of Sale. A
bill of sale in the form of Exhibit E attached hereto and incorporated herein by
this reference (the “Bill of Sale”) duly executed by Seller.         (c)
[INTENTIONALLY OMITTED]

 

  -6- 

 

 

  (d) Assignment of Contracts. An assignment and assumption of the Contracts and
the Other Property Rights (to the extent the same are not transferred by the
Deed or Bill of Sale) in the form of Exhibit G attached hereto and incorporated
herein by this reference (the “Assignment of Contracts”) duly executed by
Seller.         (e) Non-Foreign Status Affidavit. A non-foreign status affidavit
in the form of Exhibit H attached hereto and incorporated herein by this
reference, as required by Section 1445 of the Internal Revenue Code duly
executed by Seller.         (f) Evidence of Authority. Documentation to
establish to Purchaser’s reasonable satisfaction the due authorization of
Seller’s sale of the Property and Seller’s delivery of the documents required to
be delivered by Seller pursuant to this Agreement.         (g) Other Documents.
A “Seller’s Affidavit of Title”, in standard form, and such other documents as
may be reasonably required by the Purchaser’s title company or as may be agreed
upon by Seller and Purchaser to consummate the Transaction duly executed by
Seller.         (h) Property Documents. (i) To the extent in the possession of
Seller or the current manager of the Property, (A) the original (or, if
unavailable, a copy) of the existing certificate or certificates of occupancy
for the Property, and (B) all original (or, if unavailable, copies of)
certificates, licenses, permits, authorizations and approvals issued for or with
respect to the Property by governmental and quasi-governmental authorities
having jurisdiction; and (ii) all non-proprietary, non-confidential books and
records located at the Property or at the office of Seller’s building manager
relating to the Property and the ownership and operation thereof (the items
described in clauses (i) and (ii) being herein collectively called the “Property
Documents”).         (i) Keys and Original Documents. Keys to all locks on the
Real Property in Seller’s or Seller’s building manager’s possession and
originals or, if originals are not available, copies, of the Contracts and the
Leases.         (j) ISRA. Evidence that Seller has submitted a Remediation
Certification to the NJDEP or has achieved Compliance with ISRA as set forth in
Section 9.6 hereof.         (k) Cancellation of Contracts. Copies of any notices
to services providers canceling any contracts which are not to be assumed
pursuant to the terms of this Agreement.         (l) Closing Statement. A
counterpart of the closing statement.

 

  -7- 

 



 

  (m) Certification of Seller’s Representations. A certificate hereto updating
the representations of Seller.

 

The items to be delivered by Seller in accordance with the terms of Subsections
(a) through (g) and (k) through (m) of this Section 5.3 shall be delivered to
the Escrow Holder no later than 5:00 p.m. Eastern Time on the last business day
prior to the Closing Date and the items to be delivered by Seller in accordance
with the terms of Subsections (h) through (i) of this Section 5.3 shall be
delivered outside of escrow and shall be deemed delivered if the same are
located at the Property on the Closing Date.

 

5.4 Purchaser’s Closing Deliveries. At the Closing, Purchaser shall deliver or
cause to be delivered to the following:

 

  (a) Purchase Price. The Purchase Price, as adjusted for apportionments and
other adjustments required under this Agreement, plus any other amounts required
to be paid by Purchaser at Closing.         (b) Bill of Sale. The Bill of Sale
acknowledged by Purchaser.         (c) Assignment of Contracts. The Assignment
of Contracts executed and acknowledged by Purchaser.         (d) [INTENTIONALLY
OMITTED]         (e) Evidence of Authority. Documentation to establish to
Seller’s reasonable satisfaction the due authorization of Purchaser’s
acquisition of the Property and Purchaser’s delivery of the documents required
to be delivered by Purchaser pursuant to this Agreement (including, but not
limited to, the organizational documents of Purchaser, as they may have been
amended from time to time, resolutions of Purchaser and incumbency certificates
of Purchaser).         (f) Other Documents. Such other documents as may be
reasonably required by the Title Company or may be agreed upon by Seller and
Purchaser to consummate the Transaction.         (g) Closing Statement. A
counterpart of the closing statement.

 

The Purchase Price shall be paid in accordance with the terms of Section 5.2
hereof and the items to be delivered by Purchaser in accordance with the terms
of Subsections (b) through (e) and (g) of this Section 5.4 shall be delivered to
the Escrow Holder no later than 5:00 p.m. Eastern Time on the last business day
prior to the Closing Date.

 

ARTICLE VI. CONDITIONS TO CLOSING

 

6.1 Seller’s Obligations. Seller’s obligation to close the Transaction is
conditioned on all of the following, any or all of which may be waived by Seller
by an express written waiver, at its sole option:

 

  -8- 

 

 

  (a) Representations True. All representations and warranties made by Purchaser
in this Agreement shall be true and correct in all material respects on and as
of the Closing Date, as if made on and as of such date except to the extent they
expressly relate to an earlier date;         (b) Purchaser’s Financial
Condition. No petition has been filed by or against Purchaser under the Federal
Bankruptcy Code or any similar state or federal Law, whether now or hereafter
existing; and         (c) Purchaser’s Deliveries Complete. Purchaser shall have
delivered the funds required hereunder and all of the documents to be executed
by Purchaser set forth in Section 5.3 and shall have performed all other
covenants, undertakings and obligations, and complied with all conditions
required by this Agreement, to be performed or complied with by Purchaser at or
prior to the Closing.

 

6.2 Purchaser’s Obligations. Purchaser’s obligation to close the Transaction is
conditioned on all of the following, any or all of which may be expressly waived
by Purchaser in writing, at its sole option:

 

  (a) Representations True. Subject to the provisions of Section 15.3, all
representations and warranties made by Seller in this Agreement, as the same may
be amended as provided in Section 15.3, shall be true and correct in all
material respects on and as of the Closing Date, as if made on and as of such
date except to the extent that they expressly relate to an earlier date;        
(b) Title Conditions Satisfied. At the time of the Closing, title to the
Property shall be as provided in Section 3.1 of this Agreement; and         (c)
Seller’s Deliveries Complete. Seller shall have delivered all of the documents
and other items required pursuant to Section 5.3 and shall have performed all
other covenants, undertakings and obligations, and complied with all conditions
required by this Agreement, to be performed or complied with by Seller at or
prior to the Closing.

 

6.3 Waiver of Failure of Conditions Precedent. At any time or times on or before
the date specified for the satisfaction of any condition, Seller or Purchaser
may elect in writing to waive the benefit of any such condition set forth in
Section 6.1 or Section 6.2, respectively. By closing the Transaction, Purchaser
shall be conclusively deemed to have waived the benefit of any remaining
unfulfilled conditions set forth in Section 6.2.

 

  -9- 

 

 

ARTICLE VII. RISK OF LOSS

 

7.1 The risk of loss or damage to the Property by fire or otherwise until the
delivery of the Deed is assumed by Seller. In case the Property shall suffer
injury by fire or other casualty, this Agreement shall nevertheless remain in
full force and effect, without any abatement whatsoever allowed to Purchaser
with respect to the Purchase Price. If the cost of repairing or restoring such
damage exceeds ten percent (10%) of the Purchase Price, either party shall have
the right to terminate this Agreement by delivering written notice of such
election to the other party within fifteen (15) days of the date such party
receives notice of any of such injury or fire. In case the Property shall suffer
injury by fire or other casualty and the cost of repairing or restoring such
damage is equal to or less than ten percent (10%) of the Purchase Price, this
Agreement shall nevertheless remain in full force and effect, without any
abatement whatsoever allowed to Purchaser with respect to the Purchase Price. In
the event of such injury costing equal to or less than ten percent (10%) of the
Purchase Price to repair or restore or in the event that neither party elects to
terminate the contract as provided above if the cost of repair or restoration
exceeds ten percent (10%) of the Purchase Price, Seller shall have the option to
either (i) restore or repair such damage by the Closing Date hereunder (such
Closing Date to be extended if necessary to accommodate such restoration or
repair, which extension shall not exceed ninety (90) days), in which event
Seller shall be entitled to receive the proceeds payable under the insurance
policies, or (ii) refrain from repairing any such damage, in which event
Purchaser shall accept title in such damaged condition, and Seller shall assign
and transfer to Purchaser, without recourse or warranty, all of the right, title
and interest of Seller in and to the insurance proceeds covering such damage or
casualty which Seller may be entitled to receive thereunder.

 

ARTICLE VIII. CONDEMNATION

 

8.1 If between the Effective Date and the Closing Date, all or any portion of
the Property whose value exceeds ten percent (10%) of the Purchase Price is
taken by any governmental authority (or notice thereof is given of the intention
to take the Property or any portion thereof), either party shall have the right
to terminate this Agreement by delivering written notice of such election to the
other party within fifteen (15) days of the date such party receives notice of
any of such taking. In the event of a termination of this Agreement in
accordance with this Section 8.1, the Deposit shall be returned to Purchaser by
Escrow Holder and this Agreement shall terminate and be null and void. If this
Agreement is not terminated as aforesaid, at the Closing, Seller shall assign to
Purchaser, without recourse, all of its right, title and interest in and to the
entire award to which it may otherwise be entitled in the condemnation
proceedings and shall pay to Purchaser at the Closing any portion of the award
theretofore received by Seller.

 

ARTICLE IX. CONDITION OF THE PROPERTY/ENVIRONMENTAL MATTERS

 

9.1 AS IS, WHERE IS, WITH ALL FAULTS. Purchaser acknowledges and agrees that,
except as expressly set forth herein, Seller has made no representations or
warranties, either express or implied, regarding the Property, including,
without limitation, its condition (including its environmental condition), its
past use, or its suitability for Purchaser’s intended use thereof, and that
Purchaser is acquiring the Property on an “AS IS, WHERE IS” basis. Purchaser
acknowledges that it has conducted, or by the end of the Due Diligence Period
(as defined in Section 10.1) will have conducted such independent inspections,
investigations and analyses of the Property as it deems necessary or appropriate
in acquiring the Property from Seller (including, without limitation, any and
all matters concerning the condition (including the environmental condition),
use, development or suitability for development of the Property). Neither Seller
nor Seller’s agents has made any express statement, representation or warranty
accepting past, present, or future liability arising out of or related to the
environmental condition or value of the Property, nor shall Seller have any
liability whatsoever to Purchaser with respect to environmental matters of any
kind or nature whatsoever respecting the Property, including without limitation
the presence of any Hazardous Materials at the Property or any Environmental
Conditions on, at, under, emanating from or migrating to the Property, or any
violation of or non-compliance with Environmental Laws (as such terms are
defined below).

 

  -10- 

 

 

9.2 Definitions.For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

 

(i) “Compliance with ISRA” shall mean receipt by the Seller of a Response Action
Outcome (“RAO”) issued by a Licensed Site Remediation Professional (“LSRP”) (as
such terms are defined below), or any other written determination by the NJDEP
or an LSRP that the requirements of ISRA have been satisfied with respect to the
Property.

 

(ii) “Environment” shall mean surface soils, subsurface soils, sediment, surface
water, groundwater, wetlands, soil gas, ambient air or land, and all flora and
fauna existing therein or thereon.

 

(iii) “Environmental Conditions” means any contamination or pollution or
threatened contamination or pollution of, or the Release or threatened Release
of Hazardous Materials into, the Environment, whether known or unknown and
regardless of when such conditions first existed or arose.

 

(iv) “Environmental Laws” means all federal, regional, state, county or local
laws, statutes, ordinances, decisional law, rules, regulations, codes, orders,
decrees, directives and judgments relating to public health or safety,
pollution, damage to or protection of the Environment, Environmental Conditions,
Releases or threatened Releases of Hazardous Materials into the Environment or
the use, manufacture, processing, distribution, treatment, storage, generation,
disposal, transport or handling of Hazardous Materials, as the same are in
effect on the Closing Date, together with any amendments to the same and any new
enactments adopted, promulgated or enacted after the Closing Date, including,
but not limited to, the Federal Water Pollution Control Act, 33 U.S.C. §§
1231-1387; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901-6991
(“RCRA”); the Clean Air Act, 42 U.S.C. §§7401-7642; the Comprehensive
Environmental Response Compensation and Liability Act, 42 U.S.C. §§ 9601-9675
(“CERCLA”); the Toxic Substances Control Act, 15 U.S.C. §§ 2601-2629; the
Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq. (“ISRA”); the Site
Remediation Reform Act, N.J.S.A. 58:10C-1 et seq, (the “SRRA”); the New Jersey
Spill Compensation and Control Act, N.J.S.A. 58:10-23.11 et seq. (the “Spill
Act”); the New Jersey Water Pollution Control Act, N.J.S.A. 58:10A-1 et seq.;
the New Jersey Air Pollution Control Act, N.J.S.A. 26:2C-1 et seq.; and the New
Jersey Environmental Rights Act, N.J.S.A. 2A:35A-1 et seq.; and any and all
rules and regulations promulgated thereunder.

 

  -11- 

 

 

(v) “Hazardous Materials” shall mean any substances, materials or wastes,
whether liquid, gaseous or solid, and any pollutant or contaminant, that is
infectious, toxic, hazardous, explosive, corrosive, flammable or radioactive, or
that is regulated under, defined, listed or included in any Environmental Laws,
including without limitation, petroleum, polychlorinated biphenyls, asbestos and
asbestos containing materials and urea formaldehyde.

 

(vi) “Licensed Site Remediation Professional” or “LSRP” shall have the same
meaning given to such terms under the SRRA.

 

(vii) “Losses” shall mean all fines, penalties, losses, liabilities, claims,
settlements, judgments, fees, damages (including, without limitation, damages on
account of personal injury or death, property damage or damage to natural
resources) costs or expenses (including, without limitation, sampling,
monitoring or remediation costs, attorneys’, consultants’ and engineering fees
and disbursements, costs of defense and interest).

 

(viii) “NJDEP” shall mean the New Jersey Department of Environmental Protection,
its divisions, bureaus and subdivisions.

 

(ix) “Release” shall mean any intentional or unintentional release, discharge,
burial, spill, leaking, pumping, pouring, emitting, emptying, injection,
disposal or dumping into the Environment.

 

(x) “Remedial Action Permit” shall have the same meaning given to such term at
N.J.A.C. 7:26C-7 et seq.

 

(xi) “Remedial Actions” means any and all: (i) investigations of Environmental
Conditions, including site assessments, site investigations, remedial
investigations, soil, groundwater, surface water, sediment sampling or
monitoring; or (ii) actions taken to remove, abate or remediate Environmental
Conditions, including the use, implementation, application, installation,
operation or maintenance of removal actions, in-situ or ex-situ remediation
technologies applied to the surface or subsurface soils, encapsulation or
stabilization of soils, excavation and off-site treatment or disposal of soils,
systems for the recovery and/or treatment of groundwater or free product,
Engineering Controls, Institutional Controls, Classification Exception Areas and
Well Restriction Areas (as such terms are defined under Environmental Laws,
including N.J.S.A. 58:10B-1 et seq.).

 

(xii) “Remediation Standards” means either numeric or narrative standards to
which Hazardous Materials in the Environment must be remediated as established
pursuant to Environmental Laws by the NJDEP.

 

(xiii) “Response Action Outcome” or “RAO” shall have the same meaning given to
such terms under the SRRA.

 

  -12- 

 

 

9.3 Purchaser’s Waiver and Release of Claims. Except with respect to Seller’s
obligations as expressly set forth in Section 9.6 herein, Purchaser hereby
(effective from and after the Closing Date and for itself and its successors and
assigns) waives and releases and covenants not to sue Seller with respect to,
any claims, rights, remedies or causes of action that Purchaser (or any such
successors or assigns) may have now or in the future or that may arise against
Seller under Environmental Laws or any other theory of liability with respect to
environmental matters of any kind or nature whatsoever respecting the Real
Property occurring or existing prior to, on or after the Closing Date, including
but not limited to any Environmental Conditions on, at, under or emanating from
the Real Property. Purchaser’s obligation to release and waive claims as set
forth in this Paragraph 9.3 shall be a covenant running with the Real Property
to be memorialized in the Deed and shall be binding on Purchaser’s successors
and assigns and on all person’s taking or acquiring any right, title or interest
in the Real Property (the “Subsequent Grantees”).

 

9.4 Purchaser’s Indemnification of Seller. Except with respect to Seller’s
obligations as expressly set forth in Section 9.6 herein, Purchaser shall, from
and after the Closing Date, defend, indemnify and hold harmless Seller from and
against any and all Losses imposed on, incurred by or asserted against Seller or
for which Seller may be liable or obligated arising from or relating to any
environmental matter of any kind or nature whatsoever respecting the Real
Property, including but not limited to any Environmental Conditions on, at,
under or emanating from the Real Property, it being the express intention of the
Parties that, effective immediately upon the Closing, as between Seller and
Purchaser, Purchaser shall assume, undertake and be solely responsible for all
liabilities and obligations relating to environmental matters of any kind or
nature whatsoever respecting the Real Property, including without limitation,
Environmental Conditions on, at, under or emanating from the Real Property (but
specifically excluding Seller’s obligations as expressly set forth in Section
9.6 herein).

 

9.5 Certificate of Occupancy. In the event a certificate of occupancy, or other
inspection certificate, or other governmental approvals are required by any
federal, state, county, or local governmental authority or agency before the
Property may be transferred by Seller to Purchaser, Seller, at Seller’s sole
expense, shall have the obligation to secure such certificates or approvals, and
Seller shall be responsible for all costs incidental thereto. Seller agrees to
indemnify and hold the Purchaser harmless with respect to any such costs or
expenses, which indemnification shall include any legal fees, court costs and
any liabilities of any nature whatsoever arising in connection with the
indemnity. Notwithstanding anything contained herein to the contrary, if the
cost of obtaining any required governmental approvals hereunder exceeds
$50,000.00, then Seller shall have the right to terminate this Agreement, at
which time Seller shall instruct the Escrow Holder to promptly return the
Deposit to Purchaser.

 

9.6 Industrial Site Recovery Act.

 

A. Compliance With ISRA. With respect to the Property and the transaction
contemplated by this Agreement, promptly following the Effective Date, Seller
shall submit to the NJDEP an Application for an ISRA Limited Conveyance (the
“L/C Application”) with respect to the Property. In the event Seller does not
receive the NJDEP’s written approval of such L/C Application prior to the
expiration of the Due Diligence Period, Seller shall have the right to terminate
this Agreement and the Purchaser shall be entitled to the return of the Deposit.
In the event Seller receives the NJDEP’s written approval of the L/C Application
prior to the expiration of the Due Diligence Period, Seller shall, prior to the
Closing Date and at its cost and expense, (i) achieve Compliance with ISRA, or
(ii) execute and submit to the NJDEP a Remediation Certification (as such term
is defined under ISRA) permitting the consummation of the transaction
contemplated by this Agreement and, from and after the Closing Date, take all
actions required under applicable Environmental Laws in order to achieve
Compliance with ISRA with respect to the Property in accordance with the terms
and conditions of this Section 9.6.

 

  -13- 

 

 

B. Performance of Remedial Actions. In the event Seller or Seller’s LSRP
performs any Remedial Actions at the Property following the Closing Date in
order to satisfy any of the obligations set forth in Section 9.6A above, Seller
agrees to:

 

(i) perform, and cause all consultants and contractors, including Seller’s LSRP,
to perform, such Remedial Actions in a workman-like manner and consistent with
applicable Environmental Laws;

 

(ii) provide Purchaser with at least two (2) days prior notice (or such shorter
notice as shall be necessary in order to comply with any order or directive of
the NJDEP or requirement of Seller’s LSRP) of the initiation of any Remedial
Actions at the Property;

 

(iii) provide Purchaser with an opportunity to review and copy all documents
submitted by Seller or Seller’s LSRP to, or received by Seller or Seller’s LSRP
from, the NJDEP in connection with the performance of Remedial Actions at the
Property and to have a representative present at the Property during the
performance of any Remedial Action; and

 

(iv) upon the completion of the Remedial Action and consistent with the Remedial
Action and the requirements of Environmental Laws, restore the Property to
substantially the same condition it was in prior to the performance of the
Remedial Action.

 

C. Purchaser’s Obligations With Respect to Remedial Actions. As to the Remedial
Actions that Seller or Seller’s LSRP performs at the Property pursuant to
Section 9.6A above, Purchaser consents, covenants and agrees as follows: (i)
Seller and Seller’s LSRP shall have the right to exercise the sole authority to
select and propose the Remedial Actions necessary to achieve Compliance with
ISRA with respect to the Property, and to implement the same at the Property;
(ii) Purchaser consents to the use by Seller and Seller’s LSRP of the least
stringent Remediation Standards applicable to non-residential properties and any
remediation methodology, including Engineering Controls, Institutional Controls
and Classification Exception Areas and Well Restriction Areas, provided that the
use of such Remediation Standards or remediation methodology does not
unreasonably interfere with Purchaser’s day-to-day operations at the Property;
(iii) Seller shall exercise the sole authority to conduct any negotiations with
the NJDEP and/or Seller’s LSRP concerning the method, scope and pace of the
Remedial Action; (iv) Purchaser shall provide, at no cost to Seller or Seller’s
LSRP, access to the Property reasonably necessary to enable Seller and Seller’s
LSRP (and their respective consultants and contractors) to perform Remedial
Actions, use of utilities serving the Property and adequate space on the
Property for the installation of any sampling, monitoring or remediation
equipment and for the temporary storage of equipment, materials and wastes as
requested; (v) Purchaser shall, at its sole cost and expense, inspect, maintain
and otherwise comply with any Engineering Control or Institutional Control
installed or required in connection with the Remedial Action selected by Seller
or Seller’s LSRP (including satisfaction of the biennial certification required
under N.J.S.A. 58:10B-13.1(a)(2) and compliance (as the party primarily
responsible for permit compliance) with the terms and conditions of any Remedial
Action Permit required with respect to the Property); (vi) as requested by
Seller, Purchaser shall execute documents required to enable the implementation
of the Remedial Actions selected by Seller or Seller’s LSRP, or to otherwise
allow Seller to achieve Compliance with ISRA, including permit applications or
Deed Notices, provided that Seller shall be solely responsible for all costs and
expenses incurred to apply for and obtain such permits and to prepare and record
such Deed Notices; and (vii) Purchaser shall obtain all necessary consents or
other authorizations from any occupant of the Property required to enable the
implementation of any Remedial Action selected by Seller or Seller’s LSRP.

 

  -14- 

 

 

9.7 Survival. The provisions of this Article IX shall survive the closing of
title and delivery of the Deed.

 

ARTICLE X. DUE DILIGENCE BY PURCHASER

 

10.1 Due Diligence Period. Purchaser shall have forty-five (45) calendar days
from the Effective Date (the “Due Diligence Period”) to conduct, at its own cost
and expense, a due diligence inspection of the Property, including engineering
tests, a review of the financial, legal and physical condition of the Property
and the like, and a review of all applicable laws, regulations and ordinances,
which may include a non-invasive environmental assessment of the Property
(“Inspections”). Purchaser shall not conduct or allow any physically intrusive
testing of, on or under the Property, or use, consult or engage a LSRP in
connection with the performance of any Inspections (or the review of the results
thereof) to be performed by Purchaser under this Section 10.1. Purchaser, or
Purchaser’s agent, shall maintain at all times during the Due Diligence Period,
general liability insurance in an amount not less than $2,000,000 with Seller
being named as an “Additional Insured” with respect to the Property, and, upon
request of Seller, will provide Seller with written evidence of same. Purchaser
shall be responsible for any damage caused as a result of its Inspections. This
obligation shall survive termination of this Agreement and the closing.     10.2
Confidentiality; Inspections; Indemnity. Purchaser agrees (which agreement shall
survive closing or earlier termination of this Agreement) that, in making any
Inspections, or conducting any testing of, on or under the Property, Purchaser
or Purchaser’s agent will not reveal to any employee of Seller or third party
not approved by Seller the purpose or results of its inspections or tests,
unless ordered by a court of competent jurisdiction or by subpoena, and will
restore promptly any physical damage caused by the Inspections. Purchaser shall
give Seller reasonable prior written notice of its intention to conduct any
Inspections and such Inspections shall not occur without a representative of
Seller present. Purchaser agrees to provide Seller with a copy of any Inspection
report only upon Seller’s written request. Purchaser agrees (which agreement
shall survive closing or earlier termination of this Agreement) to indemnify,
defend and hold Seller free and harmless from any loss, injury, damage, claim,
lien, cost or expense, including attorneys’ fees and costs, arising out of a
breach of the foregoing agreements by Purchaser or any claim or injury arising
in connection with Purchaser’s Inspections of the Property. Any Inspections
shall be at Purchaser’s sole cost and expense.

 

  -15- 

 

 

10.3 Termination Notice. If Purchaser is dissatisfied with the results of such
Inspections, then in such event Purchaser may elect to terminate this Agreement
by giving notice of such election, which notice shall set forth the basis upon
which Purchaser has elected to terminate the Agreement (the “Termination
Notice”), on or before the expiration of the Due Diligence Period, which date
shall be deemed time of the essence. The results of all Inspections including,
but not limited to environmental Inspections, shall be deemed confidential in
nature, and shall not be disclosed to any third parties by Purchaser without
Seller’s express written authorization. In the event of such termination, the
Deposit shall be refunded to Purchaser, and this Agreement shall be without any
further force, effect or obligation of either party to the other, except for
those provisions which expressly survive the termination of this Agreement. If
Purchaser has not delivered a Termination Notice within the required time period
in accordance with this Section, then Purchaser shall have no further right to
terminate this Agreement pursuant to this Article, and this Agreement shall
continue in full force and effect.

 

ARTICLE XI. BROKER

 

11.1 Broker. The parties hereto represent that neither party has engaged a
broker in connection with this subject sale other than Kislak Commercial Real
Estate Services, Inc. and Atlantic Real Estate Associates (collectively,
“Brokers”).     11.2 Purchaser Indemnification. Purchaser warrants and
represents to the Seller that there are no other brokerage commissions due to
any broker by reason of Purchaser’s acts with respect to the sale of the
Property and Purchaser agrees to indemnify and hold the Seller harmless with
respect to any judgment, damages, legal fees, court costs and any liabilities of
any nature whatsoever arising from breach of its representations. This paragraph
shall survive the closing of title and delivery of the Deed.     11.3 Seller
Indemnification. Seller warrants and represents to the Purchaser that there are
no other brokerage commissions due to any broker by reason of Seller’s acts with
respect to the sale of the Property (other than Brokers) and Seller agrees to
indemnify and hold the Purchaser harmless with respect to any judgment, damages,
legal fees, court costs and any liabilities of any nature whatsoever arising
from breach of its representations. Seller shall be responsible for any
commission due and payable to Brokers, to be split by Brokers pursuant to a
separate written agreement, and to be paid at Closing. This paragraph shall
survive the closing of title and delivery of the Deed.

 

  -16- 

 

 

ARTICLE XII. ESCROW PROVISIONS

 

12.1 Indemnification of Escrow Holder. Escrow Holder shall not be liable to any
party for any act or omission except for bad faith or gross negligence, and the
parties agree to indemnify Escrow Holder and hold Escrow Holder harmless from
any claims damages, losses or expenses arising in connection herewith. The
parties acknowledge that Escrow Holder is acting solely as a stakeholder for
their convenience. Escrow Holder shall not be required to defend any legal
proceedings which may be instituted against it with respect to the escrowed
funds, the Property or the subject matter of this Agreement unless requested to
do so by Seller and Purchaser and indemnified to its satisfaction against the
cost and expense of such defense. Escrow Holder shall not be required to
institute legal action or proceedings of any kind or nature and shall have no
responsibility for the genuineness or validity of any document or other item
deposited with it or the collectability of any check delivered in connection
with this Agreement. Escrow Holder shall be fully protected in acting in
accordance with any written instructions given to it hereunder and believed by
it to be signed by the proper parties.     12.2 Interest on Deposit. All
interest accruing on the Deposit shall follow the Deposit. The parties hereto
shall provide Escrow Holder with their respective tax identification numbers at
the time the Deposit is tendered to Escrow Holder.     12.3 Release of Deposit
from Escrow. Upon receipt of a written notice from either party to disburse the
Deposit, Escrow Holder shall give ten (10) days’ notice to both parties before
delivering the Deposit to any party (except at Closing) and shall release the
Deposit upon the expiration of said ten (10) day period, provided neither party
has delivered notice to Escrow Holder in accordance with this Section prior to
expiration of said period.     12.4 Dispute as to Release of Deposit. In the
event Escrow Holder receives written notice of an objection to the release of
the Deposit, Escrow Holder shall not release or deliver the Deposit to either
party but shall either continue to hold the Deposit until otherwise directed in
a writing signed by Purchaser and Seller, or by order of a court of competent
jurisdiction or shall deposit the Deposit with the clerk of any court of
competent jurisdiction in the State of New Jersey. Upon such deposit, Escrow
Holder will be released from all duties and responsibilities hereunder.     12.5
Representation of Seller; Survival. Purchaser acknowledges that Escrow Holder
also represents Seller and in the event of any dispute between Seller and
Purchaser, Purchaser agrees that Escrow Holder may represent Seller with respect
to those disputes. The provisions of this Article XII shall survive the closing
of title and delivery of the Deed.

 

ARTICLE XIII. RECORDING

 

13.1 Neither this Agreement, nor a memorandum thereof, shall be recorded in any
place of public record by the Purchaser, and any such recording shall be deemed
a default by Purchaser hereunder.

 

  -17- 

 

 

ARTICLE XIV. DEFAULT

 

14.1 Purchaser’s Default. In the event Purchaser should default in its
obligations under this Agreement, Seller may, at its election and as its sole
and exclusive remedy at law or in equity, (i) institute and prosecute an action
to compel specific performance hereunder by Purchaser, and (ii) seek such other
remedy as may be available at law or in equity, including, without limitation,
an action for actual and consequential damages (including, without limitation,
attorneys’ fees), and, in such case, the Deposit shall continue to be held by
Escrow Holder and subsequently applied against any and all damages that may be
awarded by a court or other presiding body in connection therewith.     14.2
Seller’s Default. In the event Seller should willfully default in its
obligations under this Agreement, Purchaser’s exclusive remedies shall be to
either (i) seek specific performance of Seller’s obligations hereunder, or (ii)
terminate this Agreement and receive the return of the Deposit, together with
reimbursement by Seller of Purchaser’s reasonable cost of title searches and
survey. If, for any reason other than Seller’s willful default, Seller shall be
unable to deliver title to the Property in accordance with the provisions
hereof, Purchaser’s sole remedy shall be to terminate this Agreement and receive
the return of the Deposit.

 

ARTICLE XV. REPRESENTATIONS AND WARRANTIES

 

15.1 Purchaser’s Representations. Purchaser represents and warrants to, and
covenants with, Seller as follows:

 

  (a) Purchaser’s Authorization. Purchaser (i) is duly organized (or formed),
validly existing and in good standing under the laws of its States of
organization/formation and, if applicable, in the State in which the Property is
located, (ii) is authorized to consummate the Transaction and fulfill all of its
respective obligations hereunder and under all documents contemplated hereunder
to be executed by Purchaser, and (c) has all necessary power to execute and
deliver this Agreement and all documents contemplated hereunder to be executed
by Purchaser, and to perform all of its respective obligations hereunder and
thereunder. This Agreement and all documents contemplated hereunder to be
executed by Purchaser, have been duly authorized by all requisite partnership,
membership or corporate action on the part of Purchaser and are the valid and
legally binding obligation of Purchaser, as the case may be, enforceable in
accordance with their respective terms. Neither the execution and delivery of
this Agreement and all documents contemplated hereunder to be executed by
Purchaser, nor the performance of the obligations of Purchaser hereunder or
thereunder will result in the violation of any law or any provision of the
agreement of partnership or membership or articles of incorporation and by-laws
of Purchaser or will conflict with any order or decree of any court or
governmental instrumentality of any nature by which Purchaser is bound.        
(b) Purchaser’s Financial Condition. No attachment, execution proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization, or other proceedings are pending against Purchaser.

 

  -18- 

 

 

15.2 Seller’s Representations. Seller represents and warrants to Purchaser as
follows:

 

  (a) Seller’s Authorization. Seller (a) is duly organized, validly existing and
in good standing under the laws of its State of organization and, if applicable,
the State in which the Property is located, (b) is authorized to consummate the
Transaction and fulfill all of its obligations hereunder and under all documents
contemplated hereunder to be executed by Seller, and (c) has all necessary power
to execute and deliver this Agreement and all documents contemplated hereunder
to be executed by Seller and to perform its obligations hereunder and
thereunder. This Agreement and all documents contemplated hereunder to be
executed by Seller have been duly authorized by all requisite corporate action
on the part of Seller and are the valid and legally binding obligation of Seller
enforceable in accordance with their respective terms. Neither the execution and
delivery of this Agreement and all documents contemplated hereunder to be
executed by Seller nor the performance of the obligations of Seller hereunder or
thereunder will result in the violation of any law or any provision of the
articles of organization or by-laws of Seller or will conflict with any order or
decree of any court or governmental instrumentality of any nature by which
Seller is bound.         (b) Other Seller’s Representations. To Seller’s
knowledge (as defined in Subsection 15.3(a)):

 

 

(i)

 

Except as listed in Exhibit I attached hereto and incorporated herein by this
reference, Seller has not received any written notice of any current or pending
or, to Seller’s knowledge, threatened litigation against Seller which would, in
the reasonable judgment of Seller, if determined adversely to Seller, adversely
affect the Property.         (ii) Seller has not entered into any lease,
service, supply, maintenance, utility or other contracts affecting the Property
or to which Seller is a party and which will be binding upon Purchaser after the
Closing other than the Contracts listed in Exhibit B-2 attached hereto.        
(iii) Except for defaults cured on or before the date hereof, Seller has not
received any written notice of default under the terms of any of the Contracts
except as listed in Exhibit I attached hereto.         (iv) Except for
violations cured or remedied on or before the date hereof and except as listed
in Exhibit I attached hereto, as of the date of this Agreement, Seller has not
received any written notice from any governmental authority of any violation of
any zoning, building, fire, or health code, statute, ordinance, rule or
regulation applicable to Seller or the use or occupancy of the Property.

 

  -19- 

 

 

  (v) Seller has not received any written notice from any governmental agency
that any special assessments are pending, noted or levied against the Property.
        (vi) Seller is not a “foreign person” as defined by the Internal Revenue
Code, Section 1445.         (vii) No attachment, execution proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization, or other proceedings are pending against Seller.         (viii)
Seller is not currently contesting any real estate taxes or personal property
taxes for the Property.

 

15.3 General Provisions.

 

  (a) Definition of “Seller’s Knowledge”. All references in this Agreement to
“Seller’s knowledge” or words of similar import shall refer only to the actual
knowledge of Wayne Springate (the “Designated Officer”) and shall not be
construed to refer to the knowledge of any other officer, agent or employee of
Seller or any affiliate thereof or to impose or have imposed upon the Designated
Officer any duty to investigate the matters to which such knowledge, or the
absence thereof, pertains, including, but not limited to, the contents of the
files, documents and materials made available to or disclosed to Purchaser or
the contents of files maintained by the Designated Officer. There shall be no
personal liability on the part of the Designated Officer arising out of any
representations or warranties made herein.         (b) Seller’s Representations
Deemed Modified. To the extent that Purchaser knows or is deemed to know prior
to the date hereof that Seller’s representations and warranties are inaccurate,
untrue or incorrect in any way, such representations and warranties shall be
deemed modified to reflect Purchaser’s knowledge or deemed knowledge, as the
case may be. For purposes of this Agreement, (i) Purchaser shall be “deemed to
know” that a representation or warranty was untrue, inaccurate or incorrect, (A)
to the extent that any documents (the “Documents”) which the Seller has provided
to Purchaser contain information from which a prudent person should have
reasonably determined that such representation or warranty was untrue,
inaccurate or incorrect; and (B) to the extent that this Agreement or any
written studies, tests, reports, or analyses prepared by or for Purchaser or any
of its employees, agents, representatives or attorneys (all of the foregoing
being herein collectively called the “Purchaser’s Representatives”) or otherwise
obtained by Purchaser or Purchaser’s Representatives contains information which
is inconsistent with such representation or warranty; and (ii) Purchaser shall
be deemed to know of a fact or circumstance to the extent that such fact or
circumstance is disclosed by this Agreement, the Documents, or any written
studies, tests, reports, or analyses prepared by or for Purchaser or any of
Purchaser’s Representatives.

 

  -20- 

 

 

ARTICLE XVI. COVENANTS

 

16.1 Purchaser’s Covenants. Purchaser hereby covenants as follows:

 

  (a) Confidentiality. Purchaser acknowledges that any information heretofore
furnished to Purchaser with respect to the Property has been so furnished on the
condition that Purchaser shall maintain the confidentiality thereof.
Accordingly, Purchaser shall take reasonable efforts (which shall be consistent
with the procedures used by Purchaser to protect its own confidential
information) to hold and to cause its directors, officers and other personnel
and representatives to hold, in strict confidence, and not disclose to any other
person (including, without limitation, the employees of Seller or any employees
located at the Property) without the prior written consent of Seller until the
Closing shall have been consummated, any of the information in respect of the
Property delivered to or for the benefit of Purchaser whether by agents,
consultants, employees or representatives of Purchaser or by Seller or any of
its agents, representatives or employees, including, but not limited to, any
information heretofore obtained by Purchaser or any of Purchaser’s
Representatives in connection with any studies, inspections, testings or
analyses conducted by Purchaser as part of its due diligence. In the event the
Closing does not occur or this Agreement is terminated, Purchaser shall promptly
return to Seller or destroy all copies of documents containing any of such
information without retaining any copy thereof or extract therefrom.
Notwithstanding anything to the contrary hereinabove set forth, Purchaser may
disclose such information (i) on a need-to-know basis to its employees, members
of professional firms serving it or potential lenders or investors, and (ii) as
any governmental agency may require in order to comply with applicable
municipal, county, state or federal statutes, codes, ordinances, laws, rules or
regulations (herein collectively called “Laws”). Purchaser shall not communicate
with any employees of Seller or employees working at the Property in connection
with Purchaser’s due diligence inspection of the Property. The provisions of
this Subsection 16.1(a) shall survive any termination of this Agreement.        
(b) Purchaser’s Indemnity. Purchaser hereby agrees to indemnify, defend, and
hold Seller, each of the other Seller Parties free and harmless from and against
any and all costs, loss, damages and expenses, of any kind or nature whatsoever
(including attorney’s fees and costs) arising out of or resulting from the
breach of the terms of Subsection 16.1(a) or the entry and/or the conduct of
activities upon the Property by Purchaser or any of Purchaser’s Representatives
in connection with the inspections, examinations, testings and investigations of
the Property conducted at any time prior to the Closing, which indemnity shall
survive the Closing (and not be merged therein) or any earlier termination of
this Agreement.

 

  -21- 

 

 

16.2 Mutual Covenants.

 

  (a) Publicity. Seller and Purchaser each hereby covenant that neither Seller
nor Purchaser shall issue any press release or public statement (a “Release”)
with respect to the Transaction without the prior reasonable consent of the
other, except to the extent required by applicable Law. If either Seller or
Purchaser is required by applicable Law to issue a Release, such party shall, at
least two (2) business days prior to the issuance of the same, deliver a copy of
the proposed Release to the other party for its review.         (b) Survival.
The provisions of this Section 16.2 shall survive the Closing (and not be merged
therein) or earlier termination of this Agreement.

 

16.3 Seller’s Covenants. Seller hereby covenants as follows:

 

  (a) Seller shall, at all times from the date hereof until the transfer of
title to the Property, maintain the Property in its current condition,
reasonable wear and tear and casualty excepted.         (b) Subsequent to the
date hereof, Seller shall not enter into any lease agreement whether oral or
written, with any party or allow any party to occupy or use the Property without
the Purchaser’s written consent.         (c) Seller shall maintain property
casualty insurance for the full replacement value of the Property until the
Closing Date.

 

ARTICLE XVII. [INTENTIONALLY OMITTED]

 

ARTICLE XVIII. [INTENTIONALLY OMITTED]

 

ARTICLE XIX. MISCELLANEOUS

 

19.1 Purchaser’s Assignment. Purchaser shall not assign this Agreement or its
rights hereunder to any individual or entity without the prior written consent
of Seller, which consent Seller may grant or withhold in its sole discretion,
and any such unpermitted assignment not consented to by Seller shall be null and
void. Notwithstanding the foregoing, Purchaser may assign its rights under this
Agreement to an affiliate of Purchaser without the prior consent of Seller;
provided, however, that no such assignment will relieve Purchaser of its
obligations hereunder.     19.2 Survival/Merger. Except for the provisions of
this Agreement which are explicitly stated to survive the Closing, (a) none of
the terms of this Agreement shall survive the Closing, and (b) the delivery of
the Deed and any other documents and instruments by Seller and the acceptance
thereof by Purchaser shall effect a merger, and be deemed the full performance
and discharge of every obligation on the part of Purchaser and Seller to be
performed hereunder.

 

  -22- 

 

 

19.3 Integration; Waiver. This Agreement, together with the Exhibits hereto,
embodies and constitutes the entire understanding between the parties with
respect to the Transaction and all prior agreements, understandings,
representations and statements, oral or written, are merged into this Agreement.
Neither this Agreement nor any provision hereof may be waived, modified,
amended, discharged or terminated except by an instrument signed by the party
against whom the enforcement of such waiver, modification, amendment, discharge
or termination is sought, and then only to the extent set forth in such
instrument. No waiver by either party hereto of any failure or refusal by the
other party to comply with its obligations hereunder shall be deemed a waiver of
any other or subsequent failure or refusal to so comply.     19.4 Governing Law.
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New Jersey.     19.5 Captions Not Binding; Exhibits. The
captions in this Agreement are inserted for reference only and in no way define,
describe or limit the scope or intent of this Agreement or of any of the
provisions hereof. All Exhibits attached hereto shall be incorporated by
reference as if set out herein in full.     19.6 Binding Effect. This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.     19.7 Severability. If any
term or provision of this Agreement or the application thereof to any persons or
circumstances shall, to any extent, be invalid or unenforceable, the remainder
of this Agreement or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforced to the fullest extent permitted by Law.     19.8
Notices. Any notice, request, demand, consent, approval and other communications
under this Agreement shall be in writing, and shall be deemed duly given or made
at the time and on the date when received by facsimile or electronic mail
(provided that the sender of such communication shall orally confirm receipt
thereof by the appropriate parties and send a copy of such communication to the
appropriate parties within one (1) business day of such facsimile) or when
personally delivered as shown on a receipt therefor (which shall include
delivery by a nationally recognized overnight delivery service) or three (3)
business days after being mailed by prepaid registered or certified mail, return
receipt requested, to the address for each party set forth below. Any party, by
written notice to the other in the manner herein provided, may designate an
address different from that set forth below;

 

  -23- 

 

 

  If to Purchaser:                   Acellories, LLC       14B 53rd Street, Room
235       Brooklyn, NY 11232       Attention: Eli Matta / Albert Lalou      
Facsimile: (718) 676-4679       Email: eli@acellories.com /
albert@acellories.com.           With a Copy To:                   Hasbani &
Light, P.C.       401 Park Ave S, 10th Floor       New York, New York, NY 10016
      Attention: Rafi Hasbani, Esq.       Facsimile: (347) 491-4048      
Email:rhasbani@hasbanilight.com           If to Seller:                  
Hemispherx Biopharma, Inc.       1617 J.F. Kennedy Boulevard, Suite 500      
Philadelphia, Pennsylvania 19103       Attention: Wayne Springate      
Facsimile: (215) 988-1739       Email: Wayne.Springate@Hemispherx.net          
With a Copy To:                   McCarter & English, LLP       Four Gateway
Center       100 Mulberry Street       Newark, New Jersey 07102       Attention:
John V. Galluccio, Esq.       Facsimile: (973) 297-3875       Email:
jgalluccio@mccarter.com           If to Escrow Holder:                  
McCarter & English, LLP       Four Gateway Center       100 Mulberry Street    
  Newark, New Jersey 07102       Attention: John V. Galluccio, Esq.      
Facsimile: (973) 297-3875       Email: jgalluccio@mccarter.com

 

  -24- 

 

 

19.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.     19.10 Additional Agreements; Further
Assurances. Subject to the terms and conditions herein provided, each of the
parties hereto shall execute and deliver such documents as the other party shall
reasonably request in order to consummate and make effective the Transaction;
provided, however, that the execution and delivery of such documents by such
party shall not result in any additional liability or cost to such party.    
19.11 Construction. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendment
hereof or Exhibit hereto.     19.12 Business Day. As used herein, the term
“business day” shall mean any day other than a Saturday, Sunday, or any federal
or state of New Jersey holiday. If any period expires on a day which is not a
business day or any event or condition is required by the terms of this
Agreement to occur or be fulfilled on a day which is not a business day, such
period shall expire or such event or condition shall occur or be fulfilled, as
the case may be, on the next succeeding business day.     19.13 WAIVER OF JURY
TRIAL. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY PROCEEDINGS BROUGHT BY THE
OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT OF IN ANY WAY CONNECTED
WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF
PURCHASER AND SELLER HEREUNDER.     19.14 Bulk Sales Act.

 

(a) The parties acknowledge that the provisions of the New Jersey Sales and Use
Tax Act, N.J.S.A. 54:32B-1 et seq. and N.J.S.A. 54:50-38 (collectively, “Bulk
Sales Act”), are applicable to the sale of the Property by Seller. Purchaser
shall submit the required Notification of Sale, Transfer or Assignment in Bulk
(Form C-9600) (“Bulk Sale Notice”) and all required attachments to the New
Jersey Department of the Treasury, Division of Taxation, Bulk Sales Section
(“Section”) not later than fifteen (15) Business Days prior to Closing. Such
filing shall be made by overnight delivery to the address specified by the
Section for such filing by overnight delivery. Seller shall cooperate with the
Purchaser in connection with such submission by supplying any other information
necessary for Purchaser to file the Bulk Sales Notice.

 

(b) In the event that the New Jersey Division of Taxation requires that a
portion of the Purchase Price be held in escrow for potential tax liabilities of
Seller, Seller authorizes Purchaser to comply with such requirement and the
Escrow Holder shall hold such amount, in escrow, and is authorized to disburse
same upon receipt of authorizations, and in accordance with directions, from the
Division of Taxation, and the balance of the escrow, if any, shall be paid to
Seller. This paragraph shall survive the Closing.

 

  -25- 

 

 

19.15 1031 Exchange. Purchaser acknowledges that Seller may wish to sell the
Property as part of a like-kind exchange pursuant to §1031 of the Internal
Revenue Code, as amended, and the regulations promulgated thereunder. Purchaser
shall cooperate with Seller in effectuating such exchange, provided, however,
that Purchaser shall not be liable to Seller in the event the like kind exchange
is not properly or timely consummated unless said failure is due to Purchaser ‘s
willful act or omission, and Purchaser shall not be obligated to take title to
any real property other than the Property. Seller may sell the Property through
the use of a “qualified intermediary” within the meaning of Treasury Regulations
§1.1031(k)-1(g)(4) (a “Qualified Intermediary”), as shall be selected by Seller.
Purchaser shall take such actions and execute such documents as may be
reasonably necessary to assist Seller in this regard, except that in no event
shall Purchaser be required to (i) make any warranties or representations in
addition to those contained herein, or (ii) assume any costs, liabilities or
obligations in addition to those set forth herein. Purchaser further agrees to
(x) permit Seller to assign its interest (but not its obligations, to the extent
the same survive Closing in accordance with the terms of this Contract) to a
Qualified Intermediary, as provided in Treasury Regulations §1.1031(k)-1(g)(4)
on or before the Closing, and (y) remit payment of the Purchase Price to such
Qualified Intermediary.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

  -26- 

 



 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed on its behalf on the day and year first above written.

 

  SELLER:         HEMISPHERX BIOPHARMA, INC.,   a Delaware corporation     By:
/s/ Wayne Springate   Name: Wayne Springate   Title: Vice President, Operations

 

Date: September _8__, 2017

 

  PURCHASER:       ACELLORIES, LLC, a New Jersey limited liability company      
  By: /s/ Eli Metta   Name: Eli Metta   Title: Member

 

Date: September _11__, 2017

 

  ESCROW HOLDER:       McCARTER & ENGLISH, LLP       /s/ McCARTER & ENGLISH, LLP

 

Date: September _11__, 2017

 





  -27- 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

[jules_001.jpg]

 





   

 

 

EXHIBIT B-1

 

INVENTORY OF PERSONAL PROPERTY

 

NONE

 

   

 

 

EXHIBIT B-2

 

LIST OF CONTRACTS

 

NONE

 

   

 

 

EXHIBIT B-3

 

[INTENTIONALLY OMITTED]

 

   

 

 

EXHIBIT C

 

TITLE EXCEPTIONS

 

 [jules_002.jpg]

 





   

 

 

EXHIBIT D

 

FORM OF DEED

 

D E E D

 

This Deed is made as of the ______ day of ______________, 2017

 

BETWEEN

 

_________________________, a ________________ __________________

 

whose address is ________________ , referred to as the Grantor.

 

AND

 

_________________________, a ________________ __________________,

 

whose address is ________________ , referred to as the Grantee.

 

The words “Grantor” and “Grantee” shall mean all Grantors and all Grantees
listed above.

 

“Transfer of Ownership”. The Grantor grants and conveys (transfers ownership of)
the property described below to the Grantee. This transfer is made for the sum
of One Million Fifty Thousand and 00/100 ($1,050,000.00) Dollars. The Grantor
acknowledges receipt of this money.

 

Tax Map Reference. (N.J.S.A. 46:15-2.1) Borough of East Newark



Block No. 597.06 Lot No. 3 Qualifier No. Account No.

 

[  ] No Property tax identification number is available on the date of this
deed. (Check box if applicable).

 

  (a) Property. The property consists of the land and all the buildings and
structures on the land in the City of New Brunswick, County of Middlesex and
State of New Jersey. The legal description is more particularly described as
follows:

 

Prepared By and Return To:





 



 

John V. Galluccio

McCarter & English, LLP

Four Gateway Center

100 Mulberry Street

Newark, NJ 07102

 

   

 

 

See SCHEDULE “A” attached hereto and made a part hereof.

 

Being commonly known and designated as 5 Jules Lane, New Brunswick, New Jersey.

 

Being the same premises conveyed to Grantor by Deed from
_______________________________, dated ____________ ___, ______, recorded
_____________ ____, _____, in the Clerk’s Office of the County of Hudson, New
Jersey, as __________________________________.

 

This conveyance is made subject to any and all mortgages, covenants, easements
and restrictions of record affecting said premises, subsurface conditions, all
governmental laws, ordinances and regulations regarding the use of said
premises, and any state of facts which an accurate survey might show.

 

Promises by Grantor. The Grantor promises that the Grantor has done no act to
encumber the property. This promise is called a “covenant as to grantor’s acts”
(N.J.S.A. 46:4-6). This promise means that the Grantor has not allowed anyone
else to obtain any legal rights which affect the property (such as by making a
mortgage or allowing a judgment to be entered against the Grantor).

 

Promises by Grantee.

 

(a) Definitions. For the purposes of this Deed, the following terms shall have
the meanings set forth below.

 

(i) “Environment” shall mean surface soils, subsurface soils, sediment, surface
water, groundwater, wetlands, soil gas, ambient air or land, and all flora and
fauna existing therein or thereon.

 

(ii) “Environmental Conditions” means any contamination or pollution or
threatened contamination or pollution of, or the Release or threatened Release
of Hazardous Materials into, the Environment, whether known or unknown and
regardless of when such conditions first existed or arose.

 

(iii) “Environmental Laws” means all federal, regional, state, county or local
laws, statutes, ordinances, decisional law, rules, regulations, codes, orders,
decrees, directives and judgments relating to public health or safety,
pollution, damage to or protection of the Environment, Environmental Conditions,
Releases or threatened Releases of Hazardous Materials into the Environment or
the use, manufacture, processing, distribution, treatment, storage, generation,
disposal, transport or handling of Hazardous Materials, as the same are in
effect on the date hereof, together with any amendments to the same and any new
enactments adopted, promulgated or enacted after the date hereof, including, but
not limited to, the Federal Water Pollution Control Act, 33 U.S.C. §§ 1231-1387;
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901-6991 (“RCRA”); the
Clean Air Act, 42 U.S.C. §§7401-7642; the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. §§ 9601-9675 (“CERCLA”); the Toxic
Substances Control Act, 15 U.S.C. §§ 2601-2629; the Industrial Site Recovery
Act, N.J.S.A. 13:1K-6 et seq. (“ISRA”); the Site Remediation Reform Act,
N.J.S.A. 58:10C-1 et seq, (the “SRRA”); the New Jersey Spill Compensation and
Control Act, N.J.S.A. 58:10-23.11 et seq. (the “Spill Act”); the New Jersey
Water Pollution Control Act, N.J.S.A. 58:10A-1 et seq.; the New Jersey Air
Pollution Control Act, N.J.S.A. 26:2C-1 et seq.; and the New Jersey
Environmental Rights Act, N.J.S.A. 2A:35A-1 et seq.; and any and all rules and
regulations promulgated thereunder.

 

   

 

 

(iv) “Hazardous Materials” shall mean any substances, materials or wastes,
whether liquid, gaseous or solid, and any pollutant or contaminant, that is
infectious, toxic, hazardous, explosive, corrosive, flammable or radioactive, or
that is regulated under, defined, listed or included in any Environmental Laws,
including without limitation, petroleum, polychlorinated biphenyls, asbestos and
asbestos containing materials and urea formaldehyde.

 

(v) “Release” shall mean any intentional or unintentional release, discharge,
burial, spill, leaking, pumping, pouring, emitting, emptying, injection,
disposal or dumping into the Environment.

 

(b) Waiver and Release of Claims. Grantee shall, and shall cause its successors
and assigns to, from and after the date hereof, waive and release and covenant
not to sue Grantor or any of Grantor’s officers, directors, employees, parents,
subsidiaries, affiliates, agents, representatives, successors or assigns (the
“Grantor Parties”) with respect to, any claims, rights, remedies or causes of
action that Grantee or any of the Grantee Parties may have now or in the future
or that may arise against Grantor or any of the Grantor Parties under
Environmental Laws or any other theory of liability with respect to
environmental matters of any kind or nature whatsoever respecting the property
occurring or existing prior to, on or after the date hereof, including but not
limited to any Environmental Conditions on, at, under or emanating from the
property.

 

(c) Grantee’s Acknowledgment. Grantee acknowledges for itself and its successors
and assigns and all future assignees, purchasers, transferees, grantees,
operators, lessees and other persons taking any property right or interest in
the property (the “Subsequent Grantees”) that (i) the covenants, releases and
waivers set forth herein are for the benefit of Grantor and the Grantor Parties,
and (ii) neither this Deed, nor any of the terms and conditions set forth
herein, shall be extinguished, terminated, withdrawn, removed, amended or
modified in any way without the prior written consent of Grantor.

 

(d) Binding Effect on Successors, Assigns and Subsequent Grantees. Grantee
hereby notifies its successors and assigns and all Subsequent Grantees that the
property is subject to the foregoing releases, waivers and covenants which shall
run with, and shall be deemed to touch and concern, the property, and shall
constitute obligations of, and conditions on the ownership or use of the
property by, the Grantee and its successors and assigns and all Subsequent
Grantees and, by receipt, acceptance and taking of any property right or
interest in the property by a successor, assign or a Subsequent Grantee, such
successor, assign and Subsequent Grantee shall have agreed to be subject to, and
to comply with and abide by, all of the releases, waivers and covenants set
forth herein and to satisfy the obligations of the Grantee under this Deed.

 

Signatures. The Grantor signs this Deed as of the date at the top of the first
page.

 

Witnessed by:                   By:           Name:       Title:  

 

   

 

 

STATE OF NEW JERSEY, COUNTY OF _________________

 

 

BE IT REMEMBERED, that on this ____ day of _______________, 2017, before me, the
subscriber, personally appeared _______________________ who, I am satisfied, is
the person who signed the within instrument as _______________________ of
__________________________, the limited liability company named therein and this
person thereupon acknowledged that he/she is authorized to sign the within
instrument on behalf of the limited partnership and that the said instrument
made by the limited liability company was signed, sealed and delivered by this
person as such _______________ and is the voluntary act and deed of the limited
liability company, made by virtue of authority from its members.

 

          Notary Public/Attorney at Law   State of New Jersey

 

   

 



 

 

(i)       D E E D

 

 

DATED: _______________ ___, 2017

 

_________________________, a

________________ __________________,

 

Grantor

 

- TO -

 

_________________________, a

________________ __________________,

 

Grantee

 

 

 

RECORD & RETURN TO:

 

 

 



   

 

 

SCHEDULE “A”



 

LEGAL DESCRIPTION OF PROPERTY

 

   

 

 

EXHIBIT E

 

FORM OF BILL OF SALE

 

THIS BILL OF SALE (“Bill of Sale”), is made as of the ____ day of ____, ______
201_ by and between _________________________, a ________________
__________________ (the “Seller”) and _________________________, a
________________ __________________ (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, by that certain Purchase and Sale Agreement (the “Sale Agreement”)
dated as of ________ _____, ______, by and between Seller and Purchaser, Seller
agreed to sell to Purchaser certain real property, and the improvements located
thereon as more particularly described in Exhibit A attached hereto and
incorporated herein by this reference, together with all improvements located
thereon (the “Real Property”); and

 

WHEREAS, by deed of even date herewith, Seller conveyed the Real Property to
Purchaser; and

 

WHEREAS, in connection with the above described conveyance Seller desires to
sell, transfer and convey to Purchaser certain items of tangible personal
property as hereinafter described.

 

NOW, THEREFORE, in consideration of the receipt of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid in hand by Purchaser to
Seller, the receipt and sufficiency of which are hereby acknowledged, Seller has
GRANTED, CONVEYED, SOLD, TRANSFERRED, SET OVER and DELIVERED and by these
presents does hereby GRANT, SELL, TRANSFER, SET OVER and DELIVER to Purchaser,
its legal representatives, successors and assigns, all of its right, title and
interest in and to all tangible personal property owned by Seller (excluding any
computer software which either (a) is licensed to Seller, or (b) Seller deems
proprietary), located on the Real Property and used in the ownership, operation
and maintenance of the Real Property as expressly set forth Exhibit A attached
hereto, and all non-confidential books, records and files (excluding any
appraisals, budgets, strategic plans for the Real Property, internal analyses,
marketing information, submissions relating to Seller’s obtaining of corporate
authorization, attorney and accountant work product, attorney-client privileged
documents, or other information in the possession or control of Seller or
Seller’s property manager which Seller deems proprietary) relating to the Real
Property (herein collectively called the “Personal Property”), to have and to
hold, all and singular, the Personal Property unto Purchaser forever. The
Personal Property is being conveyed hereunder free from all liens.

 

   

 

 

This Bill of Sale is made without any covenant, warranty or representation by,
or recourse against, Seller, as more expressly set forth in the Sale Agreement
and the documents executed in connection therewith. By acceptance of this Bill
of Sale, Purchaser specifically acknowledges that, except for Seller’s
representations and warranties set forth in Section 15.2 of the Sale Agreement,
Purchaser is not relying on (and Seller, for itself and for its counsel, its
sales agents, each partner, member, officer, director, employee, agent and
attorney of Seller, its counsel, and its sales agents, and any other party
related in any way to any of the foregoing (all of which parties are herein
collectively called the “Seller Parties”), does hereby disclaim and renounce)
any representations or warranties of any kind or nature whatsoever, whether oral
or written, express, implied, statutory or otherwise, from Seller or any other
Seller Parties, including, without limitation, any covenant, representation or
warranty regarding or relating to (a) the operation of the Personal Property or
uses or merchantability or fitness of any portion of the Personal Property for a
particular purpose; or (b) the physical condition of the Personal Property or
the condition or safety of the Personal Property or suitability of the Personal
Property for a particular purpose. Seller hereby disclaims and, by its
acceptance of this Bill of Sale Purchaser hereby waives and releases, any
implied or statutory warranties or guaranties of fitness, merchantability or any
other statutory or implied warranty or guaranty of any kind or nature regarding
or relating to the Personal Property. Purchaser acknowledges and agrees that the
provisions of this paragraph were a material factor in Seller’s agreement to
convey the Personal Property to Purchaser and Seller would not have conveyed the
Personal Property to Purchaser unless Seller and the other Seller Parties are
expressly released and Purchaser waives the rights as set forth in this
paragraph.

 

This Bill of Sale may be executed in counterparts, each of which shall be an
original and all of which counterparts taken together shall constitute one and
the same agreement.

 

[BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE TO FOLLOW]

 

   

 



 

IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale as of the
date first set forth hereinabove.

 



  _________________________,   a ________________ __________________       By:
 ______________________________________   Name:     Title:           ACCEPTED:  
      _________________________,   a ________________ __________________      
By:  ______________________________________   Name:     Title:  







 

   

 

 

EXHIBIT A

 

INVENTORY OF PERSONAL PROPERTY

 

NONE

 

   

 

 

EXHIBIT F

 

[INTENTIONALLY OMITTED]



 

   

 

 

EXHIBIT G

 

FORM OF ASSIGNMENT OF CONTRACTS

 

THIS ASSIGNMENT OF CONTRACTS (“Assignment”) is made as of the ____ day of
______, 2017 by and between _________________________, a ________________
__________________ (the “Assignor”) and _________________________, a
________________ __________________ (the “Assignee”).

 

WITNESSETH:

 

WHEREAS, by Purchaser and Sale Agreement (the “Sale Agreement”) dated as of ____
______, _______, by and between Assignor and Assignee, Assignor agreed to sell
to Assignee certain real property, and the improvements located thereon (the
“Property”) as more particularly described in the Sale Agreement; and

 

WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee rights to certain intangible property and that Assignee shall assume
all of the obligations of Assignor under such intangible property from and after
the date of such assignment, and that Assignor and Assignee shall enter into
this Assignment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1. Assignment of Contracts, Licenses and Permits. Assignor hereby assigns, sets
over and transfers to Assignee all of its right, title and interest in, to and
under if and to the extent assignable by Assignor without expense to Assignor,
(a) all service, supply, maintenance, utility and commission agreements, all
equipment leases, and all contracts, subcontracts and agreements relating to the
construction of any unfinished tenant improvements described in Exhibit A
attached hereto and incorporated herein by this reference (herein collectively
called the “Contracts”), and (b) to the extent that the same have been obtained
by Assignor prior to the date hereof, any licenses, permits and other written
authorizations necessary for the use, operation or ownership of the Property
(herein collectively called the “Licenses and Permits”). Assignee hereby assumes
and takes responsibility for all losses, costs, claims, liabilities, expenses,
demands and obligations of any kind or nature whatsoever attributable to the
Contracts and the Licenses and Permits arising or accruing after the date hereof
attributable to events or circumstances which may occur on or after the date
hereof. Assignor shall remain liable for all losses, costs, claims, liabilities,
expenses, demands and obligations of any kind or nature whatsoever attributable
to the Contracts and the Licenses and Permits arising or accruing prior to the
date hereof.     2. Assignment of Warranties and Guarantees. Assignor hereby
assigns, sets over and transfers to Assignee all of its right, title and
interest in, to, and under those certain warranties and guarantees set forth in
Exhibit B attached hereto and incorporated herein by this reference, to the
extent assignable.

 

   

 

 

3. Miscellaneous. This Assignment and the obligations of the parties hereunder
shall survive the closing of the transaction referred to in the Sale Agreement
and shall not be merged therein, shall be binding upon and inure to the benefit
of the parties hereto, their respective legal representatives, successors and
assigns, shall be governed by and construed in accordance with the laws of the
State of New Jersey applicable to agreements made and to be wholly performed
within said State and may not be modified or amended in any manner other than by
a written agreement signed by the party to be charged therewith.     4.
Counterparts. This Assignment may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

 







  ASSIGNOR:   _________________________,   a ________________ __________________
        By:  ______________________________________   Name:     Title:          
ASSIGNEE:         _________________________,   a ________________
__________________         By:  ______________________________________   Name:  
  Title:  

 

   

 

 

EXHIBIT H

 

FORM OF FIRPTA AFFIDAVIT

 

Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person. To inform the transferee that withholding of tax is not required upon
the disposition of a United States real property interest by
_________________________, a ________________ __________________ (the “Seller”),
the undersigned hereby certify the following on behalf of Seller:

 

1. Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations); and     2. Seller’s U.S. employer tax identification
number is ________________; and     3. Seller’s office address is
_________________________________________________.

 

Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

The undersigned officers of the Seller declare that they have examined this
certification and to the best of their knowledge and belief it is true, correct
and complete, and they further declare that they have authority to sign this
document on behalf of Seller.

 

Dated: _______ _____, 2017

 







  _________________________,   a ________________ __________________    
                                             By:     Name:     Title:  

 

   

 

 

EXHIBIT I

 

LITIGATION NOTICES, CONTRACT DEFAULTS

AND GOVERNMENTAL VIOLATIONS

 

NONE

 

   

 

 

EXHIBIT J

 

[INTENTIONALLY OMITTED]

 

   

 

 

